UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-7192


RAYMOND TATE,

                   Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; M. BRECKON, Warden,

                   Respondents - Appellees.



                                     No. 19-7231


RAYMOND TATE,

                   Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; M. BRECKON, Warden,

                   Respondents - Appellees.



Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:19-cv-00290-GEC-PMS)


Submitted: December 6, 2019                              Decided: December 20, 2019
Before NIEMEYER, DIAZ, and RUSHING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Raymond Tate, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Raymond Tate appeals the district court’s orders dismissing his 28 U.S.C. § 2241

(2012) petition and denying his Fed. R. Civ. P. 59(e) motion. Although we discern no

reversible error in the court’s assessment of Tate’s petition, we disagree with the court’s

conclusion that it lacked jurisdiction because the claims Tate raised were not cognizable in

a § 2241 petition. See Crosby v. City of Gastonia, 635 F.3d 634, 643 (4th Cir. 2011) (noting

that, generally, where complaint insufficiently pleads substantial, nonfrivolous federal

claims, appropriate disposition is dismissal for failure to state a claim, not for lack of

subject matter jurisdiction). Accordingly, we grant leave to proceed in forma pauperis and

affirm as modified to reflect a judgment on the merits. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                               AFFIRMED AS MODIFIED




                                             3